MINUTE ENTRY
DOUGLAS, M.J.
JANUARY 30, 2020

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC.                                         CIVIL ACTION

VERSUS                                                             NO. 19-11149

DEQUINCY R. RICHARD, ET AL                                         SECTION: “I” (3)


       A settlement conference in the above matter was conducted on this date.

       PRESENT:       Fred Salley
                      Eric Rhine
                      DeQuincy Richard
                      Robert Joshua Koch, Jr.


       Settlement cannot be reached at this time. The parties have been advised to

telephone the Court if the undersigned Magistrate could be of further assistance.


                                             ___________________________________
                                             DANA M. DOUGLAS
                                             UNITED STATES MAGISTRATE JUDGE



MJSTAR(1.10)
